Citation Nr: 1114688	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-11 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for paranoid schizophrenia.

2.  Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his social worker



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's April 2007 claim to reopen his previously denied claim for entitlement to service connection for paranoid schizophrenia.

In June 2009, the Veteran testified at a hearing at his local RO before the undersigned Veterans Law Judge (Travel Board hearing); a copy of the hearing transcript is associated with the record.

In July 2009, the Veteran submitted additional VA treatment records which had not been previously submitted to the RO.  The Veteran, through his representative, waived RO jurisdiction of that evidence.  38 C.F.R. § 20.1304(c) (2010).  Additionally, the Veteran submitted new evidence in March 2011 in support of his request to reopen his claim for entitlement to service connection for paranoid schizophrenia.  Because the Board has determined that the request to reopen, to which the evidence relates, may be fully allowed on appeal, that evidence need not be remanded to the RO for the purpose of determining whether new and material evidence has been submitted.  38 C.F.R. § 20.1304(c) (2010).

In an October 2009 decision, the Board denied the Veteran's request to reopen his claim for entitlement to service connection for paranoid schizophrenia.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Secretary of Veterans Affairs and the Veteran, through his attorney, filed a Joint Motion to vacate the Board's denial of his request to reopen his claim for entitlement to service connection for paranoid schizophrenia, and remand the issue for further development.  That motion was granted by the Court in September 2010, and the case was returned to the Board for further consideration.

The Board considers the Veteran's claim for service connection for paranoid schizophrenia as encompassing all psychiatric disorders with which the Veteran has been diagnosed, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for paranoid schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In decisions dated January 1995 and May 1995, the RO denied the Veteran's claim for entitlement to service connection for paranoid schizophrenia.  The Veteran was notified of the decisions and of his appellate rights.  However, the Veteran failed to file a notice of disagreement (NOD) within one year of the rating decision.

2.  In February 2007, the Board determined that new and material evidence had not been received to reopen the previously denied claim for service connection for paranoid schizophrenia; the Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court).  This constitutes the last prior final decision as to the Veteran's claim for service connection for paranoid schizophrenia.

3.  The evidence associated with the claims file subsequent to the February 2007 Board decision is new, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for paranoid schizophrenia, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1995 and May 1995 rating decisions, denying service connection for paranoid schizophrenia, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The February 2007 Board decision, denying the Veteran's attempt to reopen a claim for entitlement to service connection for paranoid schizophrenia, is also final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

3.  The evidence associated with the claims file subsequent to the February 2007 Board decision is new and material, and the claim for entitlement to service connection for paranoid schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A June 2007 letter provided to the Veteran before the August 2007 rating decision satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it informed the Veteran of what evidence was needed to establish his service connection claim, what VA would do and had done, and what evidence he should provide.  The June 2007 letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The duty to notify provisions of the statute and implementing regulations also apply to claims to reopen based on new and material evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  With respect to the issue of whether to reopen the claim of service connection for paranoid schizophrenia, the notice letter provided to the Veteran in June 2007 included the criteria for reopening a previously denied claim, and informed the Veteran that his claim had been denied because there was no evidence linking his diagnosis with his military service.  The Veteran was informed that, to be considered new, the evidence must be in existence and be submitted to VA for the first time.  The Veteran was also informed that, to be considered material, the additional evidence must pertain to the reason the claim was previously denied.  The June 2007 notice letter also provided the Veteran with the criteria for establishing service connection.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed of what evidence is necessary to substantiate the elements required to establish service connection.

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in June 2007, prior to the issuance of the August 2007 rating decision.  Therefore, no further notice is required pursuant to the holding in Dingess, supra.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records, service personnel records, and VA treatment records have been obtained.  

The Board has also obtained the Veteran's Social Security Administration (SSA) records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Analysis:  Whether New and Material has been Received to Reopen a Claim for Service Connection for Paranoid Schizophrenia

The RO first denied service connection for paranoid schizophrenia in January 1995 and May 1995, and the basis of the denial was that the there was no evidence linking the Veteran's diagnosis with his military service.  The Veteran did not submit a NOD in response to the January 1995 and May 1995 rating decisions.  Therefore, the January 1995 and May 1995 rating decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

The last prior final denial of the claim is the February 2007 Board decision, in which the Board found that new and material evidence to reopen the claim had not been submitted.  The Veteran did not appeal that decision to the Court.

As noted above, in April 2007, the Veteran asked to reopen his claim for service connection for paranoid schizophrenia and the RO, in an August 2007 rating decision, the subject of this appeal, declined to reopen the claim.  The RO again declined to reopen the claim in a March 2008 statement of the case.

The Board has jurisdictional responsibility to determine whether a claim previously denied by the RO should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.

The Veteran's claim to reopen a previously denied claim for service connection was received in April 2007.  Because the Veteran's claim to reopen service connection was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 2007 Board decision, the last prior final denial of the claim, included the Veteran's service treatment records, service personnel records, SSA records, and VA treatment records from January 1995 to August 2002, as well as lay statements from the Veteran and his mother, including from a July 2000 hearing before a Veteran's Law Judge no longer employed by the Board.

In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the February 2007 Board decision, the Veteran has stated that his paranoid schizophrenia results from incidents in which fellow "black soldiers in my unit[,]....because I had white friends[,]....just kept on threatening me and beating me up."  See June 2009 Board hearing at p. 4.  The Veteran explained that he was harassed "by the whole company."  Id. at p. 10.  The Veteran also stated that he "was given a general discharge with the stipulation to not say anything to [any]body about what was going on over there."  Id. at p. 5.

Also following the February 2007 Board decision, VA received a treatment record in which a VA clinician in April 2006 recorded that the Veteran stated that his sergeant got him involved in transporting heroin to several different countries during his time in service.  The Veteran proceeded to state that the sergeant, whom he did not identify by name, unit, or other searchable means, was court-martialed and dishonorably discharged.  The Veteran also reported to a VA clinician in April 2006 that he had been in many fights during his service, including instances in which he was hit in the head with metal pipes and metal bats, and hit his head on concrete walls.  A VA clinician also recorded that the Veteran reported in a February 2006 VA treatment record that "he became intoxicated one night while at a bar off base, and a black male demanded his money.  When he refused to give him the money, there was a fight and the person cut his throat.  He said he almost died after being taken to [the emergency room] and, from that day on, he becomes anxious and tense when around other blacks, and he is afraid to trust them."  The Veteran's VA treatment records include additional statements by the Veteran alleging that he faced physical and emotional abuse in service, and that unnamed people were trying to kill him.  See e.g., VA treatment records dated September 2007, March 2007, and April 2006.

Most recently, in March 2011, the Veteran's private therapist, M. Warden, L.S.C.S.W., A.A.P.S., diagnosed the Veteran with schizophrenia based on his delusional thought process, his reported past symptoms of auditory hallucinations, and his medical records.  The therapist noted that the Veteran stated that he experienced physical, mental, and emotional abuse by his peers during his service, including their trying to harm and kill him.  The Veteran reported that, during service, fellow service members put poison into his food.  He also stated that he hit to fellow soldiers, who were trying to harm him, with his jeep, although there was no evidence of the incident when he returned to the site.  The Veteran further stated that his symptoms were continuous from service until his diagnosis of schizophrenia in 1992.

As noted above, the Board must presume the credibility of all new and material evidence, including lay statements.  Fortuck, 17 Vet. App. 173, 179 (2003); Justus, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned statements would tend to show that the Veteran's paranoid schizophrenia resulted from events in service.

Consequently, the Board finds that the evidence associated with the claims file subsequent to the February 2007 Board decision was not previously submitted to agency decisionmakers, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection for paranoid schizophrenia.

Because the additional evidence relates to an unestablished fact that is necessary to substantiate his claim for service connection for paranoid schizophrenia, the Board finds that the evidence associated with the claims file subsequent to the February 2007 Board decision is new and material, and a previously denied claim for service connection for paranoid schizophrenia is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence has been received, and a previously denied claim for service connection for paranoid schizophrenia is reopened.  To this extent, the appeal is granted.


REMAND

The Board has reopened the Veteran's claim for entitlement to service connection for paranoid schizophrenia.  Because the Veteran is entitled to an initial adjudication of that issue on the merits and under the correct de novo standard of review, the case is remanded.  Bernard v. Brown, 4 Vet. App. 384 (1993).

After the Board issued its October 2009 decision, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) that the Board hearing officer has a duty, pursuant to 38 C.F.R. § 3.103(c)(2), to explain to a claimant the issues in the claim, and to suggest the submission of evidence that the claimant may have overlooked.  Additionally, the Court in Bryant held that the hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  In the August 2010 Joint Motion, incorporated by the Court in September 2010, the Court held that Bryant applies to the instant case.

Therefore, on remand, the Veteran should be informed that he should obtain and submit to VA any evidence which shows a nexus between his current diagnosis of paranoid schizophrenia and his time in service.  Such evidence could include documentation of psychiatric symptoms and/or diagnoses during service, and documentation of events, injuries, or diseases in service which may have given rise to his paranoid schizophrenia.  As the Court noted, an unestablished element of the Veteran's claim is evidence showing a nexus between his military service and his current diagnosis of paranoid schizophrenia.  Additionally, the Veteran should be informed that his treating therapist(s) should write an opinion(s) as to whether his paranoid schizophrenia was caused or aggravated during or as a result of his service, and said opinion(s) should be submitted to VA.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In this case, a VA medical opinion is unwarranted because the information and evidence of record does not establish that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period.  Rather, the Veteran's service treatment records include no complaints, diagnosis, or treatment of paranoid schizophrenia; the Veteran indicated in March 1974 that "I am in good health [as] best [as] I know,"; and a clinician found in the Veteran's March 1974 Report of Medical Examination that he was psychiatrically normal on clinical evaluation.  Because the Veteran has not satisfied the elements of 38 C.F.R. § 3.159(c)(4), a VA examination is not warranted based on the evidence currently of record.

On remand, the AOJ should ask the Veteran to identify all health care providers that have treated him for paranoid schizophrenia, and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from March 2011 to the present.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers that have treated him for paranoid schizophrenia, and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from March 2011 to the present.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

2.  Inform the Veteran of the following:

a.  An unestablished element of his claim is evidence showing a nexus between his military service and his current diagnosis of paranoid schizophrenia.

b.  He should obtain and submit to VA any evidence which shows a nexus between his current diagnosis of paranoid schizophrenia and his time in service.  Such evidence could include documentation of psychiatric symptoms and/or diagnoses during service, and documentation of events, injuries, or diseases in service which may have given rise to his paranoid schizophrenia.

c.  His treating therapist(s) should write an opinion(s) as to whether his paranoid schizophrenia was caused or aggravated during or as a result of his service, and said opinion(s) should be submitted to VA.

3.  After completion of the above, if the AOJ finds that a current VA examination is necessary in order to decide the claim, such examination should be scheduled and conducted.  Thereafter, adjudicate the issue of entitlement to service connection for paranoid schizophrenia on a de novo basis.  

4.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


